         Case 1:20-cv-04825-KPF Document 49 Filed 04/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE CHEFS’ WAREHOUSE INC.,
                             Plaintiff,
                                                    20 Civ. 4825 (KPF)
                      -v.-
EMPLOYERS INSURANCE COMPANY OF                            ORDER
WAUSAU,

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      The status conference scheduled for May 4, 2021, is hereby

ADJOURNED sine die pending resolution of Defendant’s motion for judgment

on the pleadings.

      SO ORDERED.

Dated:       April 27, 2021
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
